FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          April 13, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
DERIC VAN FLEET,

      Plaintiff - Appellant,

v.                                                         No. 15-1038
                                                  (D.C. No. 1:14-CV-03402-LTB)
LT. WRIGHT; LT. KARR,                                        (D. Colo.)

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, MURPHY, and PHILLIPS, Circuit Judges.
                 _________________________________

      Deric Van Fleet appeals from the district court’s dismissal of his amended

prisoner complaint as legally frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). When he

filed his complaint under 42 U.S.C. § 1983 against correctional officers Lieutenants

Wright and Karr, Mr. Van Fleet was in the custody of the Colorado Department of

Corrections. According to his brief, he was scheduled for release on March 18, 2015.

      Interpreting the amended complaint liberally because Mr. Van Fleet does not

have counsel, the district court deduced (1) a due process claim for deprivation of

      *
        After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
App. P. 32.1 and 10th Cir. R. 32.1.
personal property based on allegations that the defendants misplaced Mr. Van Fleet’s

personal property when he was in segregation and some of it was missing, and (2) an

access to courts claim based on allegations that the defendants looked at his legal

work and misplaced some of it relating to another lawsuit.

      On the due process claim, the district court said that if the personal property

was contraband, Mr. Van Fleet lacked a due process property interest; if it was not

contraband, the claim fails because the complaint alleged only negligence; and if the

complaint somehow did allege intentional deprivation, it nonetheless failed to allege

that either the prison grievance procedure or recourse to state court constituted an

inadequate post-deprivation remedy.

      As to the access to courts claim, the district court said the amended complaint

failed to identify any nonfrivolous legal claim Mr. Van Fleet was unable to pursue

and thus did not allege the actual injury that is required for such a claim.

      We review the dismissal of the amended complaint under 28 U.S.C.

§ 1915(e)(2)(B)(i) for abuse of discretion. See McWilliams v. Colorado, 121 F.3d

573, 574-75 (10th Cir. 1997). As the district court did, we interpret Mr. Van Fleet’s

pro se complaint liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). In

doing so, we agree with the district court that, at most, the amended complaint

attempts to allege claims for due process deprivation of personal property and access

to the courts. We further agree the amended complaint must be dismissed as legally

frivolous.



                                          -2-
      In his brief on appeal, Mr. Van Fleet takes issue with the district court’s

analysis in only two statements. First, he states: “I feel the District courts

misunderstood what grounds of relief I was asking. I am asking monetary

compensation for all property lost . . . .” Aplt. Br. at 4. Second, he states: “The

District court misunderstood my claim, or I worded it wrong.” Id. There is no

indication the district court misunderstood the claim or misunderstood that Mr. Van

Fleet seeks money damages.

      We have examined the amended complaint. We affirm dismissal of the due

process property claim because Mr. Van Fleet failed to allege he was afforded

inadequate process. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Gee v.

Pacheco, 627 F.3d 1178, 1194 (10th Cir. 2010). We affirm dismissal of his access to

the courts claim because he failed to allege actual injury. See Lewis v. Casey, 518

U.S. 343, 349-55 (1996); Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996).

      Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the district court

and deny Mr. Van Fleet’s motion to proceed in forma pauperis.


                                            ENTERED FOR THE COURT,



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                          -3-